Exhibit 10.6


WAIVER AND AMENDMENT NO. 7 TO CREDIT AGREEMENT


THIS WAIVER AND AMENDMENT NO. 7 TO CREDIT AGREEMENT (this "Amendment") is
entered into as of October 27, 2016, by and among the financial institutions
party hereto (together with their respective successors and assigns, the
"Lenders"), Wells Fargo Bank, N.A., as a Lender and administrative agent for the
Lenders (in such capacity, "Agent"), CIBER, Inc., a Delaware corporation
("Borrower Representative"), on behalf of itself and each other Borrower (as
defined in the Credit Agreement, defined below) other than CIBER AG, an
Aktiengesellschaft organized under the laws of Germany ("CIBER AG"), CIBER
International B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands ("CIBER International") and CIBER
Nederland B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
under the laws of the Netherlands ("CIBER Nederland"; together with CIBER
International, "Dutch Borrowers"), CIBER International Holdings, C.V., a
commanditaire vennootschap organized under the laws of the Netherlands ("CIBER
CV"), and CIBER AG.
WHEREAS, Borrower Representative, CIBER AG, CIBER UK Ltd., a limited company
incorporated in England and Wales with company number 02623681 ("UK Borrower"),
Dutch Borrowers, CIBER Holding GmbH, a Gesellschaft mit beschränkter Haftung
organized under the laws of Germany ("CIBER Holdings Germany"), topcontracts
GmbH, a Gesellschaft mit beschränkter Haftung organized under the laws of
Germany ("topcontracts Germany"), CIBER AG and CIBER Managed Services GmbH, a
Gesellschaft mit beschränkter Haftung organized under the laws of Germany
("CIBER Managed Services" and collectively with CIBER Holdings Germany,
topcontracts Germany and CIBER AG, each a "German Borrower" and collectively,
the "German Borrowers"; UK Borrower, Dutch Borrowers and German Borrowers are
referred to hereinafter each individually as a "European Borrower" and
collectively as the "European Borrowers"; Borrower Representative and European
Borrowers are referred to hereinafter each individually as a "Borrower" and
collectively as "Borrowers"), Agent and Lenders are parties to that certain
Credit Agreement dated as of May 7, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; unless otherwise
defined, capitalized terms used herein shall have the same meanings ascribed to
such terms in the Credit Agreement);
WHEREAS, Events of Default exist under the Credit Agreement as set forth on
Exhibit A hereto (the "Existing Events of Default"); and
WHEREAS, Borrowers have requested that Agent and Lenders waive the Existing
Events of Default, and amend the Credit Agreement as more fully described
herein, and Agent and Lenders have agreed to the foregoing, on the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Waiver. Subject to the satisfaction of the conditions set forth in Section 6
below, in reliance upon the representations and warranties of Borrowers set
forth in Section 7 below, Agent and Required Lenders hereby waive the Existing
Events of Default. The foregoing waiver shall not constitute (a) a modification
or alteration of the terms, conditions or covenants of the Credit Agreement or
any other Loan Document, (b) a waiver of, or consent to, any other breach of, or
any other current or future Events of Default under, the Credit Agreement or any
other Loan Document





--------------------------------------------------------------------------------




(including the Existing Events of Default, as defined below), or (c) a waiver,
release or limitation upon the exercise by Agent or any Lender of any of its
rights, legal or equitable, under the Credit Agreement, the other Loan Documents
and applicable law, all of which are hereby reserved.
Notwithstanding the waiver set forth in this Section 1, (a) on and after the
date hereof, the following provisions of the Credit Agreement shall be
interpreted as if the Existing Events of Default remained in existence: Sections
5.6 (the penultimate sentence thereof), 5.7, 6.6(a)(i), 13.1(a)(i)(A),
13.1(a)(i)(E), 15.9, 16A.4, the definition of "Eligible Transferee", clause (r)
of the definition of "Permitted Dispositions", clause (m) of the definition of
"Permitted Indebtedness" and clause (q) of the definition of "Permitted
Investments" of the Credit Agreement and (b) Borrowers agree that Agent shall
have the right to retain attorneys, accountants, consultants, advisors or other
agents related to the Borrowers, Credit Agreement and the other Loan Documents
and all fees and expenses with respect thereto shall be Lender Group Expenses.
2.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below, in reliance upon the representations
and warranties of Borrowers set forth in Section 7 below, Credit Agreement is
hereby amended as follows:
(a)    Section 2.1(d) of the Credit Agreement is hereby amended to delete the
final sentence thereof.
(b)    Section 2.14 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
2.14.    [Reserved].
(c)    Section 2.11A(b)(i) of the Credit Agreement is hereby amended by deleting
the reference to "$6,700,000" therein and inserting "$4,000,000" in lieu
thereof.
(d)    Section 2.11B(b)(i) of the Credit Agreement is hereby amended by deleting
the reference to "$3,300,000" therein and inserting "$0.00" in lieu thereof.
(e)    Section 2.11C(b)(i) of the Credit Agreement is hereby amended by deleting
the reference to "$1,666,666" therein and inserting "$0.00" in lieu thereof:
(f)    Section 2.12(a) of the Credit Agreement is hereby amended by deleting the
final two sentences thereof and inserting the following in lieu thereof:
"Notwithstanding any other provision in this Agreement or any other Loan
Document to the contrary, at all times on and after the Seventh Amendment
Effective Date, Borrowers no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the LIBOR Rate."
(g)    Section 2.16 of the Credit Agreement is hereby amended by (i) amending
and restating the title thereof to read "Joint and Several Liability of
Borrowers", (ii) deleting each reference therein to "European Borrowers" and
inserting "Borrowers" in each case in lieu thereof, (iii) deleting each
reference therein to "European Borrower" and inserting "Borrower" in each case
in lieu thereof, (iv) deleting each reference therein to "European Obligations"
and inserting "Obligations" in each case in lieu thereof, (v) amending and
restating clause (g) thereof to read as follows:


-2-

--------------------------------------------------------------------------------




(g) The provisions of this Section 2.16 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.
and (vi) amending and restating clause (h) thereof to read as follows:


(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(h)    Section 6.7(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a) [reserved],
(i)    Section 6.7(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(e) [reserved],
(j)    Section 6.7(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(f) [reserved],
(k)    Section 6.7(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(g) [reserved],


-3-

--------------------------------------------------------------------------------




(l)    Section 6.7(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(h) [reserved],
(m)    Section 6.7(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(i) [reserved],
(n)    Section 7(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(b)    Fixed Charge Coverage Ratio. have a Fixed Charge Coverage Ratio, measured
for the below referenced periods ending on the last day of each fiscal month
beginning on January 31, 2017 of at least 1.05 to 1.00:
Period
January 1, 2017 through January 31, 2017
January 1, 2017 through February 28, 2017
January 1, 2017 through March 31, 2017
January 1, 2017 through April 30, 2017



(o)    Section 8.6 of the Credit Agreement is hereby amended as follows: (i)
deleting the reference to "(c)" therein and inserting "(d)" in lieu thereof and
(ii) inserting an new clause (c) therein immediately after clause (b) thereof to
read as follows: "(c) the FGI Financing Documents".
(p)    Section 8 of the Credit Agreement is hereby amended by inserting new
Sections 8.17, 8.18 and 8.19 to read as follows:
8.17     13 Week Forecast. (a) aggregate expenditures, measured on a cumulative
basis, exceed 105% of the forecasted cash flow set forth in the applicable 13
Week Forecast, as of the end of any calendar week (measured on a cumulative
basis and starting with the 4-week period ending October 22, 2016); (b)
aggregate receipts, measured on a cumulative basis, are less than 90% of the
forecasted cash flow set forth the applicable 13 Week Forecast as of the end of
any calendar week (measured on a cumulative basis and starting with the 4-week
period ending October 22, 2016); or (c) US Revolving Loan Exposure on the final
Business Day of any calendar week exceeds 105% of the forecasted figure in the
applicable 13 Week Forecast.
8.18     Milestones. (a) at all times from the Seventh Amendment Effective Date
through the date of the Financial Transaction, Borrowers fail to retain an
Strategic Advisor acceptable to Agent (the "Strategic Advisor") hired to support
the Financial Transaction; (b) on or prior to October 7, 2016, Agent has not
received from Borrowers evidence satisfactory to Agent that a confidential
information memorandum prepared by the Strategic Advisor satisfactory to Agent
has been


-4-

--------------------------------------------------------------------------------




distributed to interested parties with respect to the Financial Transaction; (c)
Agent has not received at least one time per calendar week a status updates
satisfactory to Agent from Borrowers and the Strategic Advisor with respect to
the Financial Transaction; (d) on or prior to November 1, 2016, Agent has not
received evidence satisfactory to Agent that that a letter of intent has been
received by Borrower with respect to the Financial Transaction reflecting a
closing date for such transaction on or prior to December 31, 2016; or (e) the
Financial Transaction is not completed on or prior to December 31, 2016;
provided that by way of clarification, nothing in this Section 8.18 shall be
deemed a consent by Agent or any Lender to any Financial Transaction that is not
expressly permitted by the terms of this Agreement.
8.19    Financial Advisor Borrowers fail (a) to retain at all times on and after
the Seventh Amendment Effective Date a financial advisor satisfactory to Agent
and on terms and conditions satisfactory to Agent or (b) to provide access to
such consultant for Agent and Lenders.
(q)    Section 5.20 of the Credit Agreement is hereby amended by (i) deleting
each reference to "US Loan Party" and inserting "Loan Party" in each case in
lieu thereof and (ii) deleting the reference to "US Loan Parties" and inserting
"Loan Parties" in lieu thereof.
(r)    Schedule 1.1 to the Credit Agreement is amended by amending and restating
the chart included in the defined term "Applicable Margin" as follows:
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the "Base Rate Margin")
Applicable Margin Relative to LIBOR Rate Loans (the "LIBOR Rate Margin")
I
< 33% of the aggregate amount of the Commitments
2.25 percentage points
No LIBOR Rate Loans permitted after Seventh Amendment Effective Date
II
< 66% of the aggregate amount of the Commitments ≥ 33% of the aggregate amount
of the Commitments
2.00 percentage points
No LIBOR Rate Loans permitted after Seventh Amendment Effective Date
III
≥ 66% of the aggregate amount of the Commitments
1.75 percentage points
No LIBOR Rate Loans permitted after Seventh Amendment Effective Date



(s)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "Loan Documents" by inserting the following immediately after the reference
to "Intercreditor Agreements,": "FGI Intercreditor Agreements,".
(t)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "Permitted Dispositions" as follows: (i) deleting the reference to "and" at
the end of clause (q) thereof, (ii) deleting the reference to "." at the end of
clause (r) thereof, (iii) inserting a new clauses (s) and (t) after clause (r)
thereof to read as follows:
(s) FGI Receivables Sales, and


-5-

--------------------------------------------------------------------------------




(t) sales of the Equity Interests or substantially all of the assets of CIBER
Danamark A/S, CIBER Oy and/or CIBER Pty Ltd. in each case so long as (i) US
Borrower has provided Agent with no less than ten (10) Business Days prior
written notice of such sale, (ii) no Event of Default shall have occurred and be
continuing either before such sale or after giving effect thereto, (iii) all
agreements, documents and instruments executed or delivered in connection with
such sale have been delivered to Agent at least two (2) Business Days prior to
such sale and all such agreements documents and instruments are in form and
substance satisfactory to Agent and (iv) Agent has increased the Availability
Block in each case by an amount equal to 25% of the net sale proceeds of such
Equity Interests or assets.
and (iv) inserting a new sentence at the end of such definition to read as
follows: "Notwithstanding the foregoing, no Loan Party shall convey, sell,
lease, license, assign, transfer, or otherwise dispose of or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of any of the Equity Interests or a material portion of the assets of
its Subsidiaries other than as permitted by clause (t) of this definition."


(u)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "Permitted Indebtedness" as follows: (i) deleting the reference to "and" at
the end of clause (t) thereof, (ii) deleting the reference to "." at the end of
clause (u) thereof and inserting ", and" in lieu thereof and (iii) inserting a
new clause (v) after clause (u) thereof to read as follows:
(v)    Indebtedness pursuant to the FGI Financing Documents not to exceed (i)
the Dollar Equivalent of $6,119,001.01 prior to the inclusion of CIBER Spain in
the FGI Financing Documents and (ii) $12,000,000 after the inclusion of CIBER
Spain in the FGI Financing Documents.
(v)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "Permitted Investments" by amending and restating clause (k) thereof as
follows:
(k) Permitted Acquisitions; provided that on or after the Seventh Amendment
Effective Date, no Permitted Acquisitions shall be permitted without the prior
written consent of Agent and each Lender,
(w)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "Permitted Liens" as follows: (i) deleting the reference to "and" at the
end of clause (w) thereof, (ii) deleting the reference to "." at the end of
clause (x) thereof and inserting ", and" in lieu thereof and (iii) inserting a
new clause (y) after clause (x) thereof to read as follows:
(y)    FGI Liens; provided, that such Liens are subject to the FGI Intercreditor
Agreements.
(x)    Schedule 1.1 to the Credit Agreement is amended by amending the defined
term "US Eligible Unbilled Accounts" as follows: (i) deleting the reference to
"(A)" immediately following "Account Debtor and (ii)" and (ii) deleting the
reference to "or (B) with respect to Accounts set forth in clause (d) of the
definition of "US Borrowing Base", 90 days after the entry of such Accounts onto
the unbilled schedule."


-6-

--------------------------------------------------------------------------------




(y)    Schedule 1.1 to the Credit Agreement is amended by amending and restating
the defined term "US Borrowing Base" to read as follows:
(z)    The following defined terms listed on Schedule 1.1 of the Credit
Agreement are amended and restated in their entirety as follows:
"Dutch Security Documents" means (a) that certain Deed of Pledge over Accounts
Receivables, (b) Deed of Pledge over Bank Accounts and Intercompany Advances,
(c) Deed of Non-Possessory Pledge over Movables, (d) Deed of Disclosed Pledge
over Partnership Interests Ciber International Holdings C.V., (e) Deed of
Disclosed Pledge over Registered Shares Ciber Nederland B.V. and (f) Deed of
Disclosed Pledge over Registered Shares CIBER International B.V., each dated as
of the Closing Date, as well as any security document entered into after the
Closing Date governed by law of the Netherlands each in form and substance
reasonably satisfactory to Agent, executed by the relevant Dutch Loan Party and
Agent.
"German Maximum Revolver Amount" means the Dollar Equivalent of $0.00.
"Maximum Revolver Amount" means $44,000,000 decreased by the amount of
reductions in the Commitments made in accordance with Section 2.4(c) of the
Agreement.
"Reserves" means, as of any date of determination, those reserves (other than
Receivable Reserves and Bank Product Reserves) that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(d), to
establish and maintain (including reserves with respect to (a) sums that US
Borrower or its Subsidiaries are required to pay under any Section of the
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, (b) amounts owing by any Loan Party to any
Person to the extent secured by a Lien on, or trust over, or preferential claim
by operation of law over, any of the Collateral (other than a Permitted Lien),
which Lien, trust or preferential claims, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent's Liens (such as Liens,
trusts or preferential claims in favor of landlords, warehousemen, carriers,
employees, creditors, mechanics, materialmen, laborers, or suppliers (including
without limitation extended retentions of title (verliingerte
Eigentumsvorbehalte)), or Liens, trusts or preferential claims for ad valorem,
excise, sales, value added or other taxes where given priority under applicable
law) in and to such item of the Collateral (which shall include an amount equal
to the outstanding principal of Indebtedness under the IBM Financing Agreement
as of most recently available month-end accounts payable report of US Borrower),
(c) a payroll and related taxes reserve equal to at least two weeks of payroll
and related taxes, minus $2,000,000, (d) amounts that could become due to the
trustee or insolvency administrator (lnsolvenzverwalter, vorliiufiger
Insolvenzverwalter, Sachwalter) of any Insolvency Proceeding of any German
Borrower or to the trustee of any Dutch Borrower, in each case with respect to
the US Borrowing Base, UK-Dutch Borrowing Base, German Borrowing Base, Maximum
Revolver Amount, UK-Dutch Maximum Revolver Amount and/or the German Maximum
Revolver Amount as applicable and (e) without limiting subsection (a) hereof, up
to three (3) month's rent or any amount


-7-

--------------------------------------------------------------------------------




payable under any lease for any leased location of any Loan Party at which any
of Borrowers' books and records are stored). In no event shall any Reserves be
duplicative of other reserves.
"UK-Dutch Maximum Revolver Amount" means the Dollar Equivalent of $0.00.
"UK Security Agreements" means (a) the debenture dated on or about the Closing
Date, in form and substance reasonably satisfactory to Agent, executed and
delivered by each UK Loan Party in favor of the Agent as UK Security Trustee,
(b) each UK Pledge Agreement and (c) any security document entered after the
Closing Date governed by law of the United Kingdom
"US Borrowing Base" means, as of any date of determination, the result of:
(a) 85% of the amount of US Eligible Accounts that are Tier One Accounts, less
the amount, if any, of the US Dilution Reserve, plus
(b) 75% of the amount of US Eligible Accounts that are Tier Two Accounts, less
the amount, if any, of the US Dilution Reserve; provided that such amount shall
not exceed an amount equal to the Tier Two Maximum Billed Amount, plus
(c) 70% of the amount of US Eligible Unbilled Accounts that are Tier One
Accounts, less the amount, if any, of the US Unbilled Dilution Reserve; provided
that (i) such amount, plus (ii) the amount set forth in clause (d) of the US
Borrowing Base for such date of determination shall not in the aggregate exceed
an amount equal to the Tier One Maximum Unbilled Amount, plus
(d) 70% of the amount of any US Eligible Unbilled Accounts that are Tier Two
Accounts, less the amount, if any, of the US Unbilled Dilution Reserve; provided
that such amount shall not exceed an amount equal to the Tier Two Maximum
Unbilled Amount, minus
(e) the Availability Block, minus
(f) the sum of the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement, to the extent that such reserves relate
to US Eligible Accounts or liabilities of any of the US Loan Parties.
(aa)    The following defined terms are added to Schedule 1.1 of the Credit
Agreement in their appropriate alphabetical order as follows:
"Amendment No. 7" means that certain Wavier and Amendment No. 7 to Credit
Agreement dated as of the Seventh Amendment Effective Date, by and among the
Borrowers, Agent, and Lenders.
"Availability Block" means an availability block equal to (a) $4,650,556 plus
(b) an amount equal to 25% of the net sale proceeds from the sales of the Equity
Interests or the assets of each CIBER Danamark A/S, CIBER Oy and/or CIBER Pty
Ltd. as permitted by clause (t) of the definition of Permitted Dispositions,
plus (c) at all


-8-

--------------------------------------------------------------------------------




times after FGI has provided financing to CIBER Spain pursuant to a FGI Accounts
Purchase Agreement, the lesser of (i) 35% of the total potential availability of
financing provided by FGI to CIBER Spain under the FGI Financing Documents and
(ii) $1,099,444.
"CIBER Spain" means Consultants in Business Engineering Research S.L..
"FGI Receivables Sales" means the sales by UK Borrower, any German Borrower or
CIBER Spain of Accounts to FGI pursuant to the terms of any FGI Accounts
Purchase Agreement.
"FGI" means Faunus Group International, Inc.
"FGI Accounts Purchase Agreements" means (a) that certain Receivables Purchase
Agreement dated as of October 27, 2016, between UK Borrower and FGI, (b) that
certain Receivables Purchase Agreement dated as of October 27, 2016, among
German Borrowers and FGI and (c) that certain Receivables Purchase Agreement
dated after the Seventh Amendment Effective Date between CIBER Spain and FGI.
"FGI Financing Documents" means, collectively, the FGI Accounts Purchase
Agreements, FGI Guaranty, and the FGI Intercreditor Agreements.
"FGI Guaranty" means that certain Guaranty executed and delivered by each US
Loan Party dated as of October 27, 2016, pursuant to which it guaranteed the
obligations of by UK Borrower, any German Borrower or CIBER Spain to FGI arising
under or in connection with the FGI Accounts Purchase Agreement and pursuant
thereto, has granted to FGI a Lien upon substantially all of its assets.
"FGI Intercreditor Agreements" means (a) that certain Intercreditor and
Subordination Agreement (United States) dated as of October 27, 2016 by and
among Agent and FGI, and acknowledged and agreed to by US Loan Parties and (b)
that certain Intercreditor and Subordination Agreement (European) dated as of
October 27, 2016 by and among Agent and FGI, and acknowledged and agreed to by
UK Borrower, each German Borrower and CIBER Spain.
"FGI Liens" means any Liens in favor of FGI pursuant to the FGI Financing
Documents, subject in each case to the FGI Intercreditor Agreements.
"Financial Transaction" means any potential financing, refinancing (other than
pursuant the FGI Financing Documents), or any merger, acquisition, joint
venture, divestiture, or other disposition of some or all of the assets of the
Company outside of the ordinary course of the Company’s business with aggregate
proceeds of at least $25,000,000.
"Seventh Amendment Effective Date" means October 27, 2016.
"13 Week Forecast" has the meaning specified therefor in Schedule 5.2.
"Tier One Maximum Unbilled Amount" means $11,000,000.


-9-

--------------------------------------------------------------------------------




"Tier Two Maximum Billed Amount" means $2,800,000.
"Tier Two Maximum Unbilled Amount" means $5,200,000, which amount shall be
reduced by $50,000 at 5:00 p.m. Mountain Time on the last Business Day of each
calendar week.
(bb)    The following defined terms are hereby deleted from Schedule 1.1 of the
Credit Agreement: "Available Increase Amount", "Increase", "Increase Date",
"Increase Joinder", Pre-Increase Revolving Lenders" and "Post-Increase Revolving
Lenders".
(cc)    Schedule 5.2 of the Credit Agreement is hereby amended by adding the
following row at the end of such Schedule to read as follows:
as soon as available but in any event by the end of the last Business Day of
each calendar week for the prior week
(dd) a rolling thirteen (13) week cash flow forecast of US Borrower (each such
forecast, a "13 Week Forecast"), in form and detail reasonably satisfactory to
Agent and accompanied by (i) a variance report comparing the actual results for
the prior week to the forecasted results for such week as set forth in the
immediately preceding cash flow forecast and (ii) a certification on behalf of
US Borrower by its chief financial officer stating that (a) nothing has come to
the chief financial officer's attention that would lead the chief financial
officer to believe that the information in the variance report is incorrect or
misleading in any material respect and (b) that the applicable thirteen (13)
week cash flow forecast is based on information and assumptions that US Borrower
believes to be reasonable



(dd)    Schedule C-1 of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit B attached hereto.
3.    Continuing Effect. Except as expressly set forth in Section 1 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect.
4.    Reaffirmation and Confirmation. Each of Borrower Representative, on behalf
of itself and each other Borrower (other than CIBER AG and Dutch Borrowers),
each Dutch Borrower, CIBER CV and CIBER AG hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each of Borrower Representative, on behalf of itself
and each other Borrower (other than CIBER AG and Dutch Borrowers), each Dutch
Borrower, CIBER CV and CIBER AG hereby agrees that this Amendment in no way acts
as a release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.


-10-

--------------------------------------------------------------------------------




5.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:
(a)    Agent shall have received a fully executed copy of this Amendment,
including the Consent and Reaffirmation attached hereto, together with such
other documents, agreements and instruments as Agent may require or reasonably
request;
(b)    Agent shall have received the payment of the fee set forth in Section
7(a) hereto due on the date hereof;
(c)    Agent shall have received fully executed copies of the FGI Financing
Documents, together with such other documents, agreements and instruments as
Agent may require or reasonably request;
(d)    Agent shall have received evidence that prior to 5:00 p.m., Mountain time
on the date hereof, (a) Borrowers shall have received no less than $6,300,000 of
net proceeds from the FGI Financing on the date and (b) such proceeds have
repaid in full all European Obligations outstanding on the date hereof and any
amounts in excess of the amounts necessary to repay in full all European
Obligations outstanding on the date hereof shall repay US Revolving Loans
(without a corresponding permanent reduction of Revolving Commitments); and
(e)    No Default or Event of Default (other than the Existing Events of Default
(as hereinafter defined)) shall have occurred and be continuing on the date
hereof or as of the date of the effectiveness of this Amendment.
6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower Representative, on behalf of itself and each
other Borrower (other than CIBER AG and Dutch Borrowers) each Dutch Borrower,
CIBER CV and CIBER AG hereby jointly and severally represent and warrant to
Agent and Lenders that, after giving effect to this Amendment:
(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)    No Default or Event of Default (other than the Existing Events of
Default) has occurred and is continuing; and
(c)    This Amendment, the Credit Agreement and each Loan Document constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms, except as
such enforcement may be limited by equitable principals or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.
7.    Fees; Miscellaneous.


-11-

--------------------------------------------------------------------------------




(a)    Fees. Borrowers shall pay to Agent a default waiver fee which shall be
fully earned on the date hereof and payable on the following dates and amounts
set forth in the table below:
Date
Fee
Date hereof
$100,000
December 31, 2016
$100,000
January 31, 2017
$100,000
February 28, 2017
$100,000
March 31, 2017
$100,000
April 30, 2017
$200,000



Notwithstanding the foregoing, if the Obligations are paid in full on or prior
to any of the January 31, 2017, February 28, 2017, March 31, 2017 or April 30,
2017 fee payment dates, all fees payable pursuant to this Section 7(a) on dates
subsequent to the date of the payment in full of the Obligations, shall be
waived by the Agent and Lenders so long as no Event of Default (other than the
Existing Events of Default) has occurred and is continuing or is caused thereby.


(b)    Expenses. Subject to Section 2.5 of the Credit Agreement, Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER AG
and Dutch Borrowers), each Dutch Borrower, CIBER CV and CIBER AG jointly and
severally agree to pay on demand all Lender Group Expenses of Agent (including,
without limitation, the fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement.
(c)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York. The choice of law and venue and
jury trial waiver provisions set forth in Section 12 of the Credit Agreement are
incorporated herein by reference and shall apply in all respects to this
Amendment.
(d)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic transmission (including a ".pdf" file) shall be
equally effective as delivery of an original executed counterpart of this
Amendment.
8.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Borrower Representative, on behalf of
itself and each other Borrower (other than CIBER AG and Dutch Borrowers), each
Guarantor (by Borrower Representative's, each Dutch Borrower's, CIBER CV
execution and delivery of the attached Consent and Reaffirmation), and each
Dutch Borrower, CIBER CV, and CIBER AG, on behalf of itself and its successors,
assigns,


-12-

--------------------------------------------------------------------------------




and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any such Borrower or Guarantor or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto, in each
case, solely that arises at any time on or prior to the day and date of this
Amendment.
(b)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG and Dutch Borrowers) and each Guarantor (by
Borrower Representative's execution and delivery of the attached Consent and
Reaffirmation), each Dutch Borrower, CIBER CV and CIBER AG understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
(c)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG and Dutch Borrowers) and each Guarantor (by
Borrower Representative's execution and delivery of the attached Consent and
Reaffirmation), each Dutch Borrower, CIBER CV and CIBER AG agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.
[Signature Pages Follow]




-13-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
CIBER, INC., a Delaware corporation, on behalf of itself and each other Borrower
(other than CIBER AG and Dutch Borrowers) 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
CFO



 
CIBER AG 


By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Director



 
CIBER INTERNATIONAL, LLC, acting as general partner for and on behalf of:
CIBER INTERNATIONAL HOLDINGS, C.V. 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Authorized Representative



 
CIBER INTERNATIONAL, B.V. 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Authorized Representative



 
CIBER NEDERLAND B.V. 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Authorized Representative







Signature Page to Waiver and Amendment No. 7 to Credit Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A., a national banking association, as Agent, as Lead
Arranger, as Sole Book Runner, as UK Security Trustee, as a US Lender, as a
UK-Dutch Lender and as a German Lender 


By:
/s/ Clifton Moschnik
Name:
Clifton Moschnik
 
Its Authorized Signatory





Signature Page to Waiver and Amendment No. 7 to Credit Agreement

--------------------------------------------------------------------------------








CONSENT AND REAFFIRMATION
CIBER, Inc., a Delaware corporation ("Borrower Representative"), on behalf of
each other Guarantor (as defined in the Credit Agreement) hereby:
(i) acknowledges receipt of a copy of the foregoing Waiver and Amendment No. 7
to Credit Agreement (the " Amendment ") (terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii) agrees,
on behalf of each Guarantor, to be bound thereby, including Section 8 of the
foregoing Amendment; and (iv) affirms that nothing contained therein shall
modify in any respect whatsoever any Loan Documents to which the undersigned is
a party and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect. Although each Guarantor has been informed of
the matters set forth herein and has acknowledged and agreed to same, Borrower
Representative, on behalf of each Guarantor, acknowledges and agrees that each
Guarantor understands that Agent and Lenders have no obligation to inform any
Guarantor of such matters in the future or to seek any Guarantor's
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.
[Signature Pages Follows]





--------------------------------------------------------------------------------







 
CIBER, INC., a Delaware corporation, on behalf of each Guarantor 


By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
CFO



 
CIBER INTERNATIONAL, LLC, acting as general partner for and on behalf of
CIBER INTERNATIONAL HOLDINGS, C.V. 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Authorized Representative





Signature Page to Consent and Reaffirmation to Waiver and Amendment No. 7 to
Credit Agreement

--------------------------------------------------------------------------------







 
CIBER NEDERLAND B.V. 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Authorized Representative





Signature Page to Consent and Reaffirmation to Waiver and Amendment No. 7 to
Credit Agreement

--------------------------------------------------------------------------------






Exhibit A


Existing Events of Default


•
Under Section 8.2(a) of the Credit Agreement as a result of Borrowers' failure
to maintain a Fixed Charge Coverage Ratio of at least 1.1 to 1.0, for the 12
month periods ending on March 31, 2016, April 30, 2016, May 31, 2016, June 30,
2016, July 31, 2016, August 31, 2016 and September 30, 2016 as required by
Section 7(b) of the Credit Agreement.

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers
maintaining bank accounts at the Royal Bank of Scotland, on or prior to the date
hereof, that are not Charged Accounts (as defined in the UK Debenture) as
required by Section 7.7 of that certain Guarantee and Debenture dated as of July
5, 2012, by and between CIBER UK Ltd., the Companies identified on Schedule 1
thereto, and Wells Fargo Bank, N.A. (the "UK Debenture")

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to notify the UK Security Trustee in
writing that the Borrowers acquired interests in Land (as defined in the UK
Debenture) as required by Section 7.9 of the UK Debenture.

•
Under Sections 8.2(a) of the Credit Agreement as a result of the Borrower's
failure, on or prior to the date hereof, to deliver notice to each of its
Account Debtors of Agent's security interests as required by Section 2.17 of the
Credit Agreement, Section 6 of each First Ranking Pledge of Receivables and
Section 6 of each Second Ranking Pledge of Receivables.

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to notify Agent at least five (5) days
in advance of its intent to move assets to a New Secured Area (as defined in the
German Security Transfer of Inventory and Equipment) as required by Section 8.1
of each German Security Transfer of Inventory and Equipment.

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to keep all Equipment and Current
Assets (as defined in each German Security Transfer of Inventory and Equipment)
within the Secured Area (as defined in each German Security Transfer of
Inventory and Equipment) as required by Section 8.1 of each German Security
Transfer of Inventory and Equipment.

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to notify each Account Bank (as defined
in each German Pledge over Bank Accounts) of Agent's security interest as
required by Section 4 of each German Pledge Over Bank Accounts.

•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to assure that either a notice relating
to the security interests of Agent was set forth on all relevant invoices (or
equivalent) of each German Loan Party or a form of notice is delivered to each
of the Account Debtors, in each case pursuant to the German Security Documents
as required by Section 2.17 of the Credit Agreement.

•
Under Section 8.2(a) of the Credit Agreement as a result of Borrowers' failure,
on or prior to the date hereof, assure that each invoice of each German Loan
Party or a notice of such invoice is delivered to each of its Account Debtors
during a German Notice Period via certified mail as required by Section 2.17 of
the Credit Agreement.

•
Under Sections 8.2(a) of the Credit Agreement as a result of the Borrower's
failure, on or prior to the date hereof, to deliver notice of Agent's security
interests to each Account Debtor as required by Section 2.17 of the Credit
Agreement and Section 2.5 of that certain Deed of






--------------------------------------------------------------------------------





Pledge Over Accounts Receivables dated as of May 7, 2012, by and among CIBER
International B.V., Ciber Nederland B.V. Ciber International Holdings C.V. and
Wells Fargo Bank, N.A..
•
Under Section 8.2(a) of the Credit Agreement as a result of the Borrowers'
failure, on or prior to the date hereof, to notify each Account Bank (used by
the Borrower on or prior to the date hereof) of Agent's security interest as
required by Section 5 of that certain Deed of Pledge Bank Accounts and
Intercompany Advances dated as of May 7, 2012, by and among CIBER International
B.V., Ciber Nederland B.V., Ciber International Holding C.V., and Wells Fargo
Bank, N.A.










--------------------------------------------------------------------------------






Exhibit B


Schedule C-1


Commitments


Lender
US Revolver Commitment
UK-Dutch Revolver Commitments
German Revolver Commitments
Total Commitment
Wells Fargo Bank, National Association
$44,000,000
$0.00
$0.00
$44,000,000
Wells Fargo Bank, National Association (London Branch)
$0.00
$0.00
$0.00
$0.00
All Lenders
$44,000,000
$0.00
$0.00
$44,000,000






